Case 5:20-cv-02354-JWH-SHK Document 23 Filed 04/19/21 Page 1 of 2 Page ID #:170




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   JOHNNY YOUNG, an individual,           Case No. 5:20-cv-02354-JWH-SHKx
   12               Plaintiff,
                                               JUDGMENT APPROVING FLSA
   13         v.                               SETTLEMENT [ECF No. 20]
   14   NATIONAL RETAIL
          TRANSPORTATION, INC., a
   15     Pennsylvania Corporation;
        FRANCIS J. WALSH III, an individual;
   16     and
        DOES 1–10, inclusive,
   17
                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:20-cv-02354-JWH-SHK Document 23 Filed 04/19/21 Page 2 of 2 Page ID #:171




    1         Before the Court is the motion of Plaintiff Johnny Young for approval of a
    2   settlement pursuant to the Fair Labor Standards Act (the “FLSA”), 29 U.S.C.
    3   § 201 et seq.1 After considering the papers filed in support of the Motion, and in
    4   the absence of any opposition,2 the Court finds, concludes, and orders as
    5   follows:
    6         1.     The Court finds that the terms of the Parties’ settlement of
    7   Plaintiff’s claims is a fair and reasonable resolution of a bona fide dispute
    8   regarding unpaid wages under the FLSA. The Court further finds that the
    9   requested attorneys’ fees and costs are reasonable. Accordingly, the terms of
   10   the Parties’ settlement are hereby APPROVED.
   11         2.     The settlement in the total amount of $33,000 is APPROVED.
   12   Pursuant to the terms of the settlement: $17,554 is allocated to Plaintiff; and
   13   $14,850 in attorneys’ fees and $596 in costs are allocated to Kristensen LLP.
   14         3.     Judgment is hereby ENTERED.
   15         IT IS SO ORDERED.
   16
   17   Dated: April 19, 2021
                                                John W. Holcomb
   18                                           UNITED STATES DISTRICT JUDGE
   19
   20
   21
   22
   23
   24
   25
   26
        1
   27         Pl.’s Mot. for Approval of FLSA Settlement (the “Motion”) [ECF
        No. 20].
   28   2
              Defs.’ Notice of Non-Opp’n to the Motion [ECF No. 21].

                                                 -2-
